TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-19-00060-CV


                        Uvalde County Appraisal District, Appellant

                                               v.

         Albert M. Walker, Jr. d/b/a The Law Firm of Albert M. Walker, Jr.; and
        William A. Kessler, Jr. d/b/a The Law Firm of Kessler & Kessler, Appellees


                FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-000702, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant Uvalde County Appraisal District has filed an unopposed motion to

dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellant’s Motion

Filed: March 15, 2019